—Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting him upon a jury verdict of robbery in the first degree (Penal Law § 160.15 [3]), robbery in the second degree (Penal Law § 160.10 [2] [a]) and criminal possession of a weapon in the fourth degree (Penal Law § 265.01 [2]), defendant contends that the verdict is against the weight of the evidence. We disagree (see generally, People v Bleakley, 69 NY2d 490, 495). Although no one saw defendant take the items from the Rite-Aid store, the circumstantial evidence of defendant’s guilt is overwhelming. We further conclude that the sentence is neither unduly harsh nor severe. (Appeal from Judgment of Supreme Court, Onondaga County, Brunetti, J. — Robbery, 1st Degree.) Present — Pine, J. P., Hurlbutt, Scudder, Kehoe and Burns, JJ.